Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Objections

Claim 1 is objected to because of the following informalities:  the claim recites “each data unit comprising: grayscale datum of the pixel and” in line 9, which appears to be “each data unit comprising: the grayscale datum of each pixel and”.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  the claim recites “wherein the step of merging grayscale datum of…” in line 6, which appears to be “wherein the step of merging grayscale data of…”.  Appropriate correction is required.

Claim 11 is objected to because the following informalities: the claim recites “A rotatory stereoscopic display apparatus” in line 1, which appears to be “The rotatory stereoscopic display apparatus”. Appropriate correction is required.

Claim 14 is objected to because the following informalities: the claim recites “a rotatory stereoscopic display apparatus” in line 2, which appears to be “the rotatory stereoscopic display apparatus”. Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12 and 13  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the driver chip" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the driver chip" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 is rejected based on its dependence from claim 12 and also reciting the limitation "the driver chip" in line 5.  There is insufficient antecedent basis for this limitation in the claim. In addition, the terms ath and bth are not defined in the claim.

The claims will be interpreted as best understood. Appropriate corrections are required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (US 2005/0035962), in view of Tsao (US 6,765,566).

Regarding claim 1, Ishibashi discloses a method for generating display data of a rotatory stereoscopic display apparatus, comprising:
generating, based on display parameters of the rotatory stereoscopic display apparatus and a model to be displayed, an image array for displaying the model (para[0022]; para[0026]; para[0040]-para[0041]; para[0093]; para[0096]; para[0101]-para[0102]; para[0108]-para[0114]; para[0122]; para[0144]-para[0145]; see Figs. 1-2; see e.g. element 10 in Fig. 2 generates image array; “control unit 10 of FIG. 2 generates difference data 302, 304 with respect to changes of a spherical three-dimensional object image data over time as shown in FIGS. 10A, 10B, and 10C”, such that a “two-dimensional cross-sectional image is displayed by means of the self-luminous pixels arranged in the shape of the matrix and switched while synchronizing with the rotation angle of the organic EL panel 8, so that a three-dimensional object image may be displayed as a set of a continuous two-dimensional cross-sectional images”, considering “organic EL panel 8… well known properties”);
generating, for an image in the image array, an initial data stream of the image, the initial data stream comprising: datum of each pixel in the image (para[0022]; para[0026]; para[0093]; para[0116]; see Figs. 1-2; “The control unit 20 of the base unit 4 restores the original three-dimensional object image data from the difference data 302, 304 received by the reception means 12 through the external communication channel 40”; “Further, from the restored three-dimensional object image data, the control unit 20 generates a cross-sectional image data produced when the three-dimensional object is virtually cut at a surface of the organic EL panel 8 for each rotation angle (for example, 2 degrees) of the organic EL panel 8, and outputs these sectional image data to the compression unit 14 one by one”); and
performing data compression on the initial data stream to generate a compressed data stream, the compressed data stream comprising: data units of pixels, each data unit comprising: datum of the pixel and an order of the datum in the initial data stream (para[0116]-para[0123]; para[0134]; para[0150]; para[0207];  see Figs. 1-3 and 10A-13; “a compression operation of the cross-sectional image data by means of the compression unit 14” is performed; “the compression unit  14 computes the difference data between the cross-sectional image data displayed one data before and the cross-sectional image data displayed next”; “The difference data thus compressed by the compression unit 14 and obtained is outputted to the transmission means 18”; “The reception means 22 of the rotation board 6 receives the above-mentioned difference data transmitted from the base unit 4, so as to be outputted to the expansion unit 24”, which “restores the cross-sectional image data, for each rotation angle of the organic EL panel 8, from the difference data to be inputted”, and “outputs the restored cross-sectional image data to the organic EL panel 8 one by one”, that is, to each pixel with a corresponding order; “the source signal-line drive circuit 84 of the organic EL panel 8 and the writing gate signal-line drive circuit 86 activate the source signal line 52 and the writing gate signal line X one by one, and the cross-sectional image data are sent through the source signal line 52 to the pixels 90 connected to a position where these signal lines intersect, whereby the cross-sectional image data to be displayed by respective pixels 90 can be written in the memory elements 56 (see FIG. 7) of respective pixels 90”; “when the cross-sectional image data is "1", the EL drive transistor 60 turns on, and a voltage is applied to the organic EL element 62 through the power supply wire 64 so as to emit light: “When the cross-sectional image data is "0", the EL drive transistor 60 is turned off, the voltage is not applied to the organic EL element 62, and the light is not emitted”; based on this, it is clear that the compressed data comprises data units of pixels comprising image data of the pixels including cross-sectional image data is "1", and corresponding order of the image data in the original three-dimensional object image data).
However, Ishibashi does not appear to expressly disclose the initial data stream comprising: grayscale datum of each pixel in the image; data units of pixels whose grayscale data is non- zero data, each data unit comprising: grayscale datum of the pixel and an order of the grayscale datum in the initial data stream.
Tsao discloses datum of each pixel in an image being grayscale datum (column 9, lines 54-56; “smaller data array containing addresses and data values (e.g. gray scale number) of only effective pixels (non-blank pixels) is stored”); data units of pixels whose grayscale data is non- zero data, each data unit comprising: grayscale datum of a pixel and an order of the grayscale datum (column 9, lines 54-56; “smaller data array containing addresses and data values (e.g. gray scale number) of only effective pixels (non-blank pixels) is stored”; “the CPU 1220 of the image driver circuit assigns each data value in the array to its corresponding address, i.e. to the corresponding pixel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Ishibashi’s invention, with the teachings in Tsao’s invention, to have the initial data stream comprising: grayscale datum of each pixel in the image; the compressed data stream comprising: data units of pixels whose grayscale data is non- zero data, each data unit comprising: grayscale datum of the pixel and an order of the grayscale datum in the initial data stream, for the advantage of greatly reducing requirements on memory buffer size and image data transfer speed (column 9, lines 29-59).

Regarding claim 7, Ishibashi and Tsao disclose all the claim limitations as applied above (see claim 1). In addition, Ishibashi discloses generating a data frame file according to the compressed data stream of each frame of image in the image array, and transmitting the data frame file to the rotatory stereoscopic display apparatus (para[0093]; para[0115]; para[0118]; para[0120]; see Figs. 1-3 and 10A-13; “memory 16…  provides a work area for the compression unit 14”; “the control unit 10 of FIG. 2 generates difference data 302, 304 with respect to changes of a spherical three-dimensional object image data over time as shown in FIGS. 10A, 10B, and 10C, which should be displayed”, that is, differences between consecutive image frames; “Using the memory 16, the compression unit 14 computes the difference data between the cross-sectional image data displayed one data before and the cross-sectional image data displayed next”, and “a compression operation of the cross-sectional image data by means of the compression unit 14” is performed, thus generating a data frame file according to compressed data stream of each frame of image; “The difference data thus compressed by the compression unit 14 and obtained is outputted to the transmission means 18”; “The transmission means 18 transmits the difference data to be inputted to the rotation board 6”).

Regarding claim 8, Ishibashi discloses a display driving method for a rotatory stereoscopic display apparatus comprising a display panel, the display driving method comprising:
obtaining a compressed data stream generated by a method for generating display data of a rotary stereoscopic display apparatus (para[0116]-para[0123]; para[0134]; para[0150]; para[0207];  see Figs. 1-3 and 10A-13; “a compression operation of… cross-sectional image data by means of… compression unit 14” is performed and thus, compressed data stream is obtained), the method for generating display data comprising:
generating, based on display parameters of the rotatory stereoscopic display apparatus and a model to be displayed, an image array for displaying the model (para[0022]; para[0026]; para[0040]-para[0041]; para[0093]; para[0096]; para[0101]-para[0102]; para[0108]-para[0114]; para[0122]; para[0144]-para[0145]; see Figs. 1-2; see e.g. element 10 in Fig. 2 generates image array; “control unit 10 of FIG. 2 generates difference data 302, 304 with respect to changes of a spherical three-dimensional object image data over time as shown in FIGS. 10A, 10B, and 10C”, such that a “two-dimensional cross-sectional image is displayed by means of the self-luminous pixels arranged in the shape of the matrix and switched while synchronizing with the rotation angle of the organic EL panel 8, so that a three-dimensional object image may be displayed as a set of a continuous two-dimensional cross-sectional images”, considering “organic EL panel 8… well known properties”);
generating, for an image in the image array, an initial data stream of the image, the initial data stream comprising: datum of each pixel in the image (para[0022]; para[0026]; para[0093]; para[0116]; see Figs. 1-2; “The control unit 20 of the base unit 4 restores the original three-dimensional object image data from the difference data 302, 304 received by the reception means 12 through the external communication channel 40”; “Further, from the restored three-dimensional object image data, the control unit 20 generates a cross-sectional image data produced when the three-dimensional object is virtually cut at a surface of the organic EL panel 8 for each rotation angle (for example, 2 degrees) of the organic EL panel 8, and outputs these sectional image data to the compression unit 14 one by one”); and
performing data compression on the initial data stream to generate a compressed data stream, the compressed data stream comprising: data units of pixels, each data unit comprising: datum of the pixel and an order of the datum in the initial data stream (para[0116]-para[0123]; para[0134]; para[0150]; para[0207];  see Figs. 1-3 and 10A-13; “a compression operation of the cross-sectional image data by means of the compression unit 14” is performed; “the compression unit  14 computes the difference data between the cross-sectional image data displayed one data before and the cross-sectional image data displayed next”; “The difference data thus compressed by the compression unit 14 and obtained is outputted to the transmission means 18”; “The reception means 22 of the rotation board 6 receives the above-mentioned difference data transmitted from the base unit 4, so as to be outputted to the expansion unit 24”, which “restores the cross-sectional image data, for each rotation angle of the organic EL panel 8, from the difference data to be inputted”, and “outputs the restored cross-sectional image data to the organic EL panel 8 one by one”, that is, to each pixel with a corresponding order; “the source signal-line drive circuit 84 of the organic EL panel 8 and the writing gate signal-line drive circuit 86 activate the source signal line 52 and the writing gate signal line X one by one, and the cross-sectional image data are sent through the source signal line 52 to the pixels 90 connected to a position where these signal lines intersect, whereby the cross-sectional image data to be displayed by respective pixels 90 can be written in the memory elements 56 (see FIG. 7) of respective pixels 90”; “when the cross-sectional image data is "1", the EL drive transistor 60 turns on, and a voltage is applied to the organic EL element 62 through the power supply wire 64 so as to emit light: “When the cross-sectional image data is "0", the EL drive transistor 60 is turned off, the voltage is not applied to the organic EL element 62, and the light is not emitted”; based on this, it is clear that the compressed data comprises data units of pixels comprising image data of the pixels including cross-sectional image data is "1", and corresponding order of the image data in the original three-dimensional object image data);
decompressing the compressed data stream according to the data in the respective data units and the orders of the data in the initial data stream to generate the initial data stream (para[0094]; para[0119]; para[0121]; Figs. 1-3 and 10A-13; “The difference data thus compressed by the compression unit 14 and obtained is outputted to the transmission means 18”; “The reception means 22 of the rotation board 6 receives the above-mentioned difference data transmitted from the base unit 4, so as to be outputted to the expansion unit 24”, which “restores the cross-sectional image data, for each rotation angle of the organic EL panel 8, from the difference data to be inputted”, and “outputs the restored cross-sectional image data to the organic EL panel 8 one by one”); and
driving the display panel to display according to the data of the respective pixels in the initial data stream (para[0119]; para[0122]; Figs. 1-3 and 10A-13; “the expansion unit 24 restores the cross-sectional image data for each rotation angle of the organic EL panel 8 from the difference data inputted, and outputs the restored cross-sectional image data to the organic EL panel 8 one by one”; “the source signal-line drive circuit 84 of the organic EL panel 8 and the writing gate signal-line drive circuit 86 activate the source signal line 52 and the writing gate signal line X one by one, and the cross-sectional image data are sent through the source signal line 52 to the pixels 90 connected to a position where these signal lines intersect, whereby the cross-sectional image data to be displayed by respective pixels 90 can be written in the memory elements 56 (see FIG. 7) of respective pixels 90”).
However Ishibashi does not appear to expressly disclose the initial data stream comprising: grayscale datum of each pixel in the image; data units of pixels whose grayscale data is non- zero data, each data unit comprising: grayscale datum of the pixel and an order of the grayscale datum in the initial data stream; decompressing the compressed data stream according to the grayscale data in the respective data units and the orders of the grayscale data in the initial data stream to generate the initial data stream; and driving the display panel to display according to the grayscale data of the respective pixels in the initial data stream.
Tsao discloses datum of each pixel in an image being grayscale datum (column 9, lines 54-56; “smaller data array containing addresses and data values (e.g. gray scale number) of only effective pixels (non-blank pixels) is stored”); data units of pixels whose grayscale data is non- zero data, each data unit comprising: grayscale datum of a pixel and an order of the grayscale datum (column 9, lines 54-56; “smaller data array containing addresses and data values (e.g. gray scale number) of only effective pixels (non-blank pixels) is stored”; “the CPU 1220 of the image driver circuit assigns each data value in the array to its corresponding address, i.e. to the corresponding pixel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Ishibashi’s invention, with the teachings in Tsao’s invention, to have the initial data stream comprising: grayscale datum of each pixel in the image; the compressed data stream comprising: data units of pixels whose grayscale data is non- zero data, each data unit comprising: grayscale datum of the pixel and an order of the grayscale datum in the initial data stream, and as a consequence of the combination decompressing the compressed data stream according to the grayscale data in the respective data units and the orders of the grayscale data in the initial data stream to generate the initial data stream, and driving the display panel to display according to the grayscale data of the respective pixels in the initial data stream, for the advantage of greatly reducing requirements on memory buffer size and image data transfer speed (column 9, lines 29-59).

Regarding claim 9, Ishibashi and Tsao disclose all the claim limitations as applied above (see claim 8). In addition, Ishibashi discloses the display panel comprises a plurality of partitions, each of the partitions comprising a plurality of light emitting units, the light emitting units of the display panel corresponding to pixels in the image one by one (see organic EL panel in Figs. 1-3 comprising e.g. lines of pixels 90 each including organic EL element 62 as shown in Figs. 7-8); and
the step of driving the display panel to display according to the data [grayscale data in the combination] of the respective pixels in the initial data stream comprises: splitting the initial data stream to obtain a partition data stream corresponding to each partition (see in Fig. 13 image data per lines of pixels, based on the broadest reasonable interpretation of the claimed limitations; para[0123]); wherein the partition data stream of each partition comprises: data [grayscale data in the combination] of pixels corresponding to the light emitting units in the partition (see in Fig. 13 image data per lines of pixels comprising data of pixels corresponding to the organic EL elements 62 in the lines as shown in Figs. 7-8, based on the broadest reasonable interpretation of the claimed limitations; para[0103]; para[0123]); and
driving the light emitting units of the plurality of partitions to emit light in parallel according to the partition data streams of the plurality of partitions (para[0119]; para[0122]-para[0123]; para[0134]; Figs. 1-3, 7 and 10A-13; “In order to display cross-sectional image data when the rotation angle of the organic EL panel 8 is the angle 1, if the display gate signal line 1 becomes the high level, then the display switch transistor 58 whose gate is connected to this display gate signal line 1 is turned on, and the cross-sectional image data at the time of the angle 1 is read from the memory element 56 and supplied to the gate of the EL drive transistor 60”; “Consequently, when the cross-sectional image data is "1", the EL drive transistor 60 turns on, and a voltage is applied to the organic EL element 62 through the power supply wire 64 so as to emit light”; since this is done by controlling display gate signal lines, it is done in parallel, based on the broadest reasonable interpretation of the claimed limitations).

Regarding claim 10, Ishibashi and Tsao disclose all the claim limitations as applied above (see claim 1). In addition, Ishibashi discloses a computer device, comprising: a processor; and a memory having a program stored thereon which, when executed by the processor, causes the method for generating display data according to claim 1 to be implemented (see display apparatus 2 comprising control unit 10, control unit 20, control unit 30, memory 16 and memory 26 in Figs. 1-2).

Regarding claim 11, Ishibashi and Tsao disclose all the claim limitations as applied above (see claim 10). In addition, Ishibashi discloses a rotatory stereoscopic display apparatus (display apparatus 2 in Fig. 1), comprising:
a display panel (organic EL panel 8 in Figs. 1-3);
a decompression device configured to obtain a compressed data stream generated by the computer device of claim 10 (para[0094]; para[0119]; para[0121]; see expansion unit 24 in Fig. 2); and decompress the compressed data stream according to the data [grayscale data in the combination] in the respective data units and the orders of the data [grayscale data in the combination] in the initial data stream to generate the initial data stream (para[0094]; para[0119]; para[0121]; Figs. 1-3 and 10A-13; “The difference data thus compressed by the compression unit 14 and obtained is outputted to the transmission means 18”; “The reception means 22 of the rotation board 6 receives the above-mentioned difference data transmitted from the base unit 4, so as to be outputted to the expansion unit 24”, which “restores the cross-sectional image data, for each rotation angle of the organic EL panel 8, from the difference data to be inputted”, and “outputs the restored cross-sectional image data to the organic EL panel 8 one by one”); and
a driving device configured to drive the display panel to display according to the data [grayscale data in the combination] of the respective pixels in the initial data stream (para[0119]; para[0122]; Figs. 1-3 and 10A-13; “the expansion unit 24 restores the cross-sectional image data for each rotation angle of the organic EL panel 8 from the difference data inputted, and outputs the restored cross-sectional image data to the organic EL panel 8 one by one”; “the source signal-line drive circuit 84 of the organic EL panel 8 and the writing gate signal-line drive circuit 86 activate the source signal line 52 and the writing gate signal line X one by one, and the cross-sectional image data are sent through the source signal line 52 to the pixels 90 connected to a position where these signal lines intersect, whereby the cross-sectional image data to be displayed by respective pixels 90 can be written in the memory elements 56 (see FIG. 7) of respective pixels 90”).

Regarding claim 14, Ishibashi and Tsao disclose all the claim limitations as applied above (see claim 10). In addition, Ishibashi discloses a stereoscopic display system (see Fig. 1), comprising: the computer device according to claim 10 (see display apparatus 2 comprising control unit 10, control unit 20, control unit 30, memory 16 and memory 26 in Figs. 1-2) and a rotatory stereoscopic display apparatus (display apparatus 2 in Fig. 1), wherein the rotatory stereoscopic display apparatus comprising:
a display panel (organic EL panel 8 in Figs. 1-3);
a decompression device configured to obtain a compressed data stream generated by the computer device (para[0094]; para[0119]; para[0121]; see expansion unit 24 in Fig. 2); and decompress the compressed data stream according to the data [grayscale data in the combination] in the respective data units and the orders of the data [grayscale data in the combination] in the initial data stream to generate the initial data stream (para[0094]; para[0119]; para[0121]; Figs. 1-3 and 10A-13; “The difference data thus compressed by the compression unit 14 and obtained is outputted to the transmission means 18”; “The reception means 22 of the rotation board 6 receives the above-mentioned difference data transmitted from the base unit 4, so as to be outputted to the expansion unit 24”, which “restores the cross-sectional image data, for each rotation angle of the organic EL panel 8, from the difference data to be inputted”, and “outputs the restored cross-sectional image data to the organic EL panel 8 one by one”); and
a driving device configured to drive the display panel to display according to the data [grayscale data in the combination] of the respective pixels in the initial data stream (para[0119]; para[0122]; Figs. 1-3 and 10A-13; “the expansion unit 24 restores the cross-sectional image data for each rotation angle of the organic EL panel 8 from the difference data inputted, and outputs the restored cross-sectional image data to the organic EL panel 8 one by one”; “the source signal-line drive circuit 84 of the organic EL panel 8 and the writing gate signal-line drive circuit 86 activate the source signal line 52 and the writing gate signal line X one by one, and the cross-sectional image data are sent through the source signal line 52 to the pixels 90 connected to a position where these signal lines intersect, whereby the cross-sectional image data to be displayed by respective pixels 90 can be written in the memory elements 56 (see FIG. 7) of respective pixels 90”).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (US 2005/0035962), in view of Tsao (US 6,765,566), as applied to claim 1 above, and further in view of Zhang et al. (US 2015/0215497).

Regarding claim 6, Ishibashi and Tsao disclose all the claim limitations as applied above (see claim 1). However, Ishibashi and Tsao do not appear to expressly disclose inserting an identifier between the compressed data streams corresponding to two adjacent frames of images.
Zhang discloses inserting an identifier between compressed data streams corresponding to two adjacent frames of images (see Abstract; para[0022];  “frame identifier is embedded in between encoded frames of the compressed media stream without altering any of the compressed, encoded data”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Ishibashi’s and Tsao’s combination, with the teachings in Zhang’s invention, to insert an identifier between the compressed data streams corresponding to two adjacent frames of images, for the advantage of synchronizing one or more media streams by embedding frame identifiers and then using synchronizing signals to render each frame by referencing the embedded frame identifier, frame identifier information rapidly embedded without creating lag associated with manipulating existing data (see Abstract).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (US 2005/0035962), in view of Tsao (US 6,765,566), as applied to claim 11 above, and further in view of Kim et al. (US 2003/0169248).

Regarding claim 12, as best understood, Ishibashi and Tsao disclose all the claim limitations as applied above (see claim 11). In addition, Ishibashi discloses the display panel comprises a plurality of partitions, each of the partitions comprising a plurality of light emitting units, the light emitting units of the display panel corresponding to pixels in the image one by one (see organic EL panel in Figs. 1-3 comprising e.g. lines of pixels 90 each including organic EL element 62 as shown in Figs. 7-8); wherein the partition data stream of each partition comprises: data [grayscale data in the combination] of pixels corresponding to the respective light emitting units in the partition (see in Fig. 13 image data lines and columns of pixels comprising data of pixels corresponding to the organic EL elements 62 as shown in Figs. 3, 7 and 8, based on the broadest reasonable interpretation of the claimed limitations; para[0103]; para[0123]).
However, the combination of Ishibashi and Tsao do not appear to expressly disclose wherein the driving device comprises: a data distribution structure, and a plurality of driver chips corresponding to the partitions one by one; wherein the data distribution structure is configured to split the initial data stream to obtain partition data streams corresponding to the respective partitions, and transmit the partition data streams to the corresponding driver chips; and wherein the driver chip is configured to drive the light emitting units in the partition to emit light according to the partition data stream of the partition.
Kim discloses driving a data distribution structure, and a plurality of driver chips corresponding to partitions one by one (see e.g. timing controller 40 and source driving ICs in Fig. 2; see also Fig. 1); wherein the data distribution structure is configured to split the initial data stream to obtain partition data streams corresponding to the respective partitions, and transmit the partition data streams to the corresponding driver chips (para[0030]-para[0031]; Fig. 2; see also Fig. 1); and wherein the driver chip is configured to drive light emitting units (pixels) in the partition to emit light according to the partition data stream of the partition (para[0031]; “Each of the source driving ICs 30 selects one of the gamma voltages from the D/A converter 50 corresponding to each image data from the timing controller 40 and applies the selected gamma voltages to the corresponding pixels”; “The display of an image is actually enabled by these selected voltages applied to the pixels”; see also Fig. 1 and para[0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Ishibashi’s and Tsao’s combination, with the teachings in Kim’s invention, to have the driving device comprises: a data distribution structure, and a plurality of driver chips corresponding to the partitions one by one; wherein the data distribution structure is configured to split the initial data stream to obtain partition data streams corresponding to the respective partitions, and transmit the partition data streams to the corresponding driver chips; and wherein the driver chip is configured to drive the light emitting units in the partition to emit light according to the partition data stream of the partition, for the advantage of the convenience of using known conventional structures/features (see Fig. 1 and para[0008]-para[0009]).

Regarding claim 13, as best understood, Ishibashi, Tsao and Kim disclose all the claim limitations as applied above (see claim 12). In addition, in the combination, Kim discloses the plurality of light emitting units in each partition are divided into a plurality of light emitting groups each comprising a plurality of light emitting units sequentially arranged according to a predetermined trajectory (see e.g. groups of columns comprising corresponding pixels connected to respective IC 30 as shown in Fig. 2; see also Fig. 1), and the driver chip is specifically configured to sequentially provide driving signals for the plurality of light emitting groups, wherein the driving signal provided for the bth light emitting unit in the ath light emitting group is determined according to the bth grayscale datum in the ath grayscale sequence in the partition data stream (para[0028]; para[0031]; para[0033]-para[0034]; para[0041]; “ the timing controller 40 generates the gate on/off control signals, the image data, the control signals, and the digital gamma data and outputs the signals to the gate driving ICs 20, the source driving ICs 30, and the D/A converter 50: “The gate driving ICs 20 sequentially turn on the gate lines of the LCD panel assembly 10 such that the pixels connected to the gate lines are ready to display images”; accordingly “Each of the source driving ICs 30 selects one of the gamma voltages from the D/A converter 50 corresponding to each image data from the timing controller 40 and applies the selected gamma voltages to the corresponding pixels”; “The display of an image is actually enabled by these selected voltages applied to the pixels”, according to “an appropriate gamma curve… determined so that the selected gamma curve for a bright image has larger gray data than gray data of a standard gamma curve, while the selected gamma curve for a dark image has smaller gray data than the gray data of the standard gamma curve”; see also Fig. 1 and para[0009]-para[0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine have the plurality of light emitting units in each partition are divided into a plurality of light emitting groups each comprising a plurality of light emitting units sequentially arranged according to a predetermined trajectory, and the driver chip is specifically configured to sequentially provide driving signals for the plurality of light emitting groups, wherein the driving signal provided for the bth light emitting unit in the ath light emitting group is determined according to the bth grayscale datum in the ath grayscale sequence in the partition data stream, for the advantage of the convenience of using known conventional techniques/structures/features (see Fig. 1 and para[0008]-para[0010]).

Allowable Subject Matter

Claims 2-5 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, Ishibashi and Tsao disclose all the claim limitations as applied above (see claim 1). In addition, Ishibashi discloses the rotatory stereoscopic display apparatus comprises a display panel comprising a plurality of partitions, each of the partitions comprising a plurality of light emitting units, the light emitting units of the display panel corresponding to pixels in the image one by one (see organic EL panel in Figs. 1-3 comprising e.g. lines of pixels 90 each including  organic EL element 62 as shown in Figs. 7-8).
In the combination, Tsao discloses the step of generating, for the image in the image array, the initial data stream of the image comprises: obtaining grayscales of pixels in the image corresponding to the respective light emitting units (column 9, lines 54-56; “data values (e.g. gray scale number) of only effective pixels (non-blank pixels) is stored”, and thus, obtained).
Kim et al. (US 2003/0169248) discloses a plurality of driver chips that correspond to partitions one by one, the driver chips being configured to drive a plurality of light emitting units (pixels) in respective partitions to emit light (see in Fig. 2 plurality of source driving ICs 30 and plurality of gate driving ICs 20; para[0028]; see also Fig. 1).
However, the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: …merging grayscale data of the pixels corresponding to the light emitting units in each partition to generate a partition data stream of the partition; and merging partition data streams of the plurality of partitions to generate the initial data stream”, as claimed in claim 2.
Regarding claim 3, this claim would be allowed based on its dependence on claim 2, and after overcoming the above corresponding 112(b) rejection.

Regarding claims 4-5 and 15-16, these claims would be allowed based on their dependence on claim 2.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   

		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623